Citation Nr: 1518185	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-32 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, or an adjustment disorder with mixed anxiety and depressed mood, claimed as associated with service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The Veteran had active service from August 1976 to August 1980, from November 1982 to November 1988, and from March 2004 to February 2005, as well as periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2014, after the RO issued the October 2013 statement of the case (SOC), the Veteran submitted additional VA clinical records dated through October 2014.  The Veteran did not waive his right to have that additional evidence reviewed by the agency of original jurisdiction (AOJ) prior to its review by the Board.  The additional evidence is favorable to the Veteran.  The decision below is favorable to the Veteran, and does not result in prejudice to him.  It would be adverse to the Veteran's interests to remand the claim for AOJ review of the additional evidence rather than granting the claim at this time.


FINDING OF FACT

The preponderance of the credible and competent medical evidence establishes that the Veteran's adjustment disorder with mixed anxiety and depression is related to service-connected IBS.


CONCLUSION OF LAW

The criteria for service connection for an adjustment disorder due to IBS with mixed anxiety and depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence of an inservice incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the inservice disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In April 2011, the Veteran sought service connection for IBS and for depression that the Veteran attributed to his IBS.  In particular, the Veteran explained in detail in this claim that he kept a clean pair of underwear in his desk due to his IBS, had special arrangements at work to allow him to work late to make up time missed due to IBS, and was unable to attend social events or events with his grandchildren if restrooms might not be available.  In an August 2011 statement, the Veteran reported that his IBS was a significant factor in his wife's decision to divorce him.  The Veteran provided explicit detail about the type of embarrassment he suffered at work when he had to change out of soiled underwear.  

The Veteran was afforded VA examination in March 2012.  The examiner opined that the Veteran's mental disorder was manifested by apprehensive expectation, persistent worrying that he was unable to control, persistent nervousness/anxiety, and inability to relax.  The examiner concluded that none of these symptoms were present prior to the death of the Veteran's wife, and none were associated with his perceived difficulties related to irritable bowel syndrome.  The examiner further stated that there were two sources for the adjustment disorder, the recent death of his spouse and guilt and other circumstances subsequently associated with the death, and the effects of IBS, which the examiner stated were minimal.  The examiner noted that the Veteran himself attributed his anxiety and depression to the death of his spouse.

By a rating decision issued in May 2012, the RO granted service connection for IBS and denied service connection for an adjustment disorder with anxiety and depressed mood.  

VA outpatient clinical records reflect that the Veteran sought mental health treatment for his adjustment disorder beginning in June 2013.  The treating provider noted that the Veteran attributed his adjustment disorder to his IBS.  The Veteran reported that IBS caused some friction in his last marriage and that he had separated from his wife in 2010 before her death in 2012.  He reported friction in his relationship with his current girlfriend due to IBS.  He had difficulty adhering to his IBS diet, had anxiety related to the unpredictability of the disorder and "live[d] his life around the possibility of needing a bathroom."  The provider assigned a diagnosis of adjustment disorders. 

Treatment notes in July 2013 again focused on limitations in the Veteran's work life, relationships, and hobbies due to his IBS.  The Veteran reported that "IBS ruins everything" and reported that a truck show he recently attended with his brother was "ruined" because he was unable to get to the bathroom in time.  Treatment notes dated in August 2013 and September 2013 also focused on difficulties the Veteran attributed to his IBS; the provider continued to assign a diagnosis of adjustment disorders.  These clinical records are listed as among the evidence reviewed prior to issuance of the October 2013 statement of the case.

November 2013 VA outpatient treatment notes reflect that the provider assigned a diagnosis of "adjustment disorder (due to chronic IBS) with mixed anxiety and depression."  The provider repeated that same diagnosis in December 2013 treatment notes, and each treatment note thereafter, through October 2014, the most recent treatment note submitted by the Veteran.

The examiner who attributed the Veteran's adjustment disorder to the 2012 death of his former spouse did not explain the total inconsistency between that conclusion and the fact that the Veteran sought service connection for depression due to IBS in the year prior to the death of the former spouse.  

The examiner did not discuss the facts documented in the VA treatment records in the year prior to the death of the Veteran's former spouse, such as the Veteran's expressed relief when the divorce became final, and the clear evidence that the Veteran was resuming sexual activity and had a girlfriend soon after the divorce.  

The conclusions of the examiner who conducted the March 2012 VA examination are contradicted in some particulars by the evidence of record.  When the underlying basis for a medical conclusion is factually inaccurate, the probative value of the opinion is reduced.  See, e.g., Miler v. West. 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation does not provide the required degree of medical certainty).  The Board has "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In contrast to the March 2012 VA examination report, which concluded that the effect of the Veteran's IBS on his life was minimal, and stated that the Veteran himself reported minimal impact, the outpatient records dated in 2013 and 2014, consistent with the Veteran's statements in 2011, consistently reference the Veteran's reports of difficulties posed by IBS, but include no notations regarding difficulty adjusting to the death of his former spouse.  Rather, the records note that the primary difficulty the Veteran had with respect to her death was assisting with settling the estate.  Lay testimony regarding features or symptoms of injury or disease is competent when the features or symptoms are within the personal knowledge and observations of the witness.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board finds that the assignment of a diagnosis of "adjustment disorder (due to chronic IBS) with mixed anxiety and depression" in each treatment record from November 2013 to October 2014 is equivalent to an opinion that the Veteran's adjustment disorder was due to his chronic IBS.  The Board finds that the numerous mental health treatment records, which include evidence and opinion favorable to the Veteran's claim are at least in equipoise with the unfavorable opinion set forth in the March 2012 VA examination report.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5017(b).  Resolving reasonable doubt i in this case in the Veteran's favor, the Board finds that the criteria for a grant of service connection for adjustment disorder (due to chronic IBS) with mixed anxiety and depression are met.  The claim may be granted. 

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

ORDER

The appeal for service connection for adjustment disorder due to chronic IBS with mixed anxiety and depression is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


